United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 17-1619
                      ___________________________

                               Andrew B. Aames,

                     lllllllllllllllllllll Plaintiff - Appellant,

                                         v.

      United States of America; State of Missouri; MO Jackson County,

                   lllllllllllllllllllll Defendants - Appellees,

                               Does 1 through 99,

                          lllllllllllllllllllll Defendant.
                                  ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                        Submitted: November 7, 2017
                         Filed: November 29, 2017
                               [Unpublished]
                               ____________

Before COLLOTON, BOWMAN, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.
       Andrew Aames challenges the district court’s1 dismissal of his complaint
challenging the constitutionality of state and federal statutes requiring him to register
as a sex offender. After carefully reviewing the record and the briefs, we affirm for
the reasons stated by the district court, but we modify the judgment so that the
dismissal of Aames’s state-law request for relief is without prejudice. See Franklin
v. Zain, 152 F.3d 783, 786 (8th Cir. 1998). The judgment is affirmed as modified.
See 8th Cir. R. 47B.
                       ______________________________




      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.

                                          -2-